

116 HR 1061 IH: Fort Scott National Historic Site Boundary Modification Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1061IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Watkins (for himself, Ms. Davids of Kansas, Mr. Marshall, and Mr. Estes) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo modify the boundary of the Fort Scott National Historic Site in the State of Kansas, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Fort Scott National Historic Site Boundary Modification Act. 2.Fort Scott National Historic Site boundaryPublic Law 95–484 (92 Stat. 1610) is amended—
 (1)in the first section— (A)by inserting , by purchase with appropriated funds, or by exchange after donation; and
 (B)by striking the proviso; and (2)in section 2—
 (A)by striking Sec. 2. When and inserting the following:  2.Establishment (a)In generalWhen; and
 (B)by adding at the end the following:  (b)Boundary modificationThe boundary of the Fort Scott National Historic Site established under subsection (a) is modified as generally depicted on the map referred to as Fort Scott National Historic Site Proposed Boundary Modification, numbered 471/80,057, and dated February 2016..
				